          Case 4:20-cv-00064-JM Document 44 Filed 05/27/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

WILLIE J. STARR
ADC # 109194                                                                              PLAINTIFF

v.                                    NO. 4:20-CV-00064 JM/JTK

ESTELLA BLAND and DR. AARON M. SMITH                                                 DEFENDANTS

      BRIEF IN SUPPORT OF PARTIAL MOTION FOR SUMMARY JUDGMENT

                                         I. INTRODUCTION

        Plaintiff, while incarcerated, filed this 42 U.S.C. §1983 lawsuit on January 15, 2020, against

Defendants Estella Bland (Ms. Bland) and Dr. Aaron M. Smith (Dr. Smith) alleging that they

violated his constitutional rights.

        Because plaintiff failed to exhaust each of his claims as to all time frames, all unexhausted

claims/time frames must be dismissed as a matter of law. Therefore, defendants request that their

motion for partial summary judgment be granted and that the claims be limited to the times and

encounters exhausted by plaintiff.

                                  II. STANDARD OF REVIEW

        Summary judgment is appropriate if there are no disputed issues as to any material fact and

the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56; Rochling v. Dep’t

of Veterans Affairs, 725 F.3d 927 (8th Cir. 2013). The Court must view the evidence in the light

most favorable to the non-moving party and determine whether all of the evidence points one way,

giving him the benefit of all reasonable factual inferences. Id. at 937, citing Spirtas Co. v. Nautilus

Ins. Co., 715 F.3d 667, 670 (8th Cir. 2013). A plaintiff must establish a clear violation of a

constitutional right to prevail upon a section 1983 claim. Mahers v. Harper, 12 F.3d 783, 785 (8th
          Case 4:20-cv-00064-JM Document 44 Filed 05/27/20 Page 2 of 13




Cir. 1993).

       In Celotex Corp. v. Catrett, 477 U.S. 317 (1986), the Supreme Court articulated guidelines

for applying Rule 56 to defense motions for summary judgment stating, "the plain language of Rule

56C mandates the entry of summary judgment, after adequate time for discovery and upon motion,

against a party who fails to make a showing sufficient to establish the existence of an element

essential to that party's case, and on which the party will bear the burden of proof at trial." Celotex

at 322. The Court explained that, in such a situation, "there could be no genuine issue as to any

material fact, since a complete failure of proof concerning an essential element of the non-moving

party's case necessarily renders all other facts immaterial." Celotex at 322-23.

       Therefore, once a motion is made, the burden shifts to the Plaintiff to offer "sufficient

probative evidence [that] would permit a finding in [his] favor on more than mere speculation,

conjecture, or fantasy." Gregory v. City of Rogers, 974 F.2d 1006, 1010 (8th Cir. 1992) (quoting

Barnes v. Arden Mayfair, Inc., 759 F.2d 676, 681 (9th Cir. 1985). "The mere existence of a factual

dispute is insufficient alone to bar summary judgment; rather the dispute must be outcome

determinative under prevailing law." Holloway v. Pigman, 884 F.2d 365, 366 (8th Cir.

1989)(emphasis added).

       Moreover, if the plaintiff fails to demonstrate the existence of a genuine issue of material fact

by offering significant probative evidence, the defendant is entitled to judgment in his favor as a

matter of law. Buettner v. Eastern Arch Coal Sales Co., 216 F.3d 707, 718 (8th Cir. Mo. 2000)

quoting Anderson v. Liberty Lobby, Inc. 477 U.S. 242, 249, 91 L. Ed. 2d 202, 106 S. Ct. 2505

(1986) (internal quotations omitted.). A non-movant has an obligation to present affirmative

evidence to support his claims. Settle v. Ross, 992 F.2d 162, 163 (8th Cir. 1993).

       Broad, conclusory statements unsupported by facts are insufficient to support a § 1983 cause
          Case 4:20-cv-00064-JM Document 44 Filed 05/27/20 Page 3 of 13




of action. Ellingburg v. King, 490 F.2d 1270, 1271 (8th Cir. 1974); Morton v. Becker, 793 F.2d

185 (8th Cir. 1985). Conclusive assertions of ultimate fact are entitled to little weight when

determining whether a non-movant has shown a genuine issue of fact sufficient to overcome a

motion for summary judgment supported by complying affidavits. Miller v. Solem, 728 F.2d 1020,

1024 (8th Cir. 1984). Summary judgment is designed to remove such factually unsubstantial cases

from the crowded district court dockets. Smith v. Marcantonio, 910 F.2d 500, 502-503 (8th Cir.

1990). Whether or not a claim exists against medical defendants is solely a question of law for this

Court to decide.

                                 III. STATEMENT OF FACTS

       Defendants have separately filed a statement of facts pursuant to Local Rule 56.1. They

incorporate those facts herein and adopt them by reference. Those relevant facts are also set forth

in the argument below.

                                         V. ARGUMENT
                                        Failure To Exhaust

       A.      THE LAW

       According to the Prison Litigation Reform Act of 1995 (PLRA), 42 U.S.C. § 1997e, plaintiff

is required to exhaust all administrative remedies before he can bring a § 1983 action regarding

prison conditions. Specifically, “[n]o action shall be brought with respect to prison conditions . . .

by a prisoner confined in any . . . correctional facility until such administrative remedies as are

available are exhausted.” Id..

       “Congress has mandated exhaustion”, eliminating the courts’ discretion to excuse exhaustion.

Booth v. Churner, 532 U.S. 731, 739, 741 (2001). The PLRA “requires a prisoner to exhaust ‘such

administrative remedies as are available’ before suing over prison conditions.” Id. at 733-734. More
          Case 4:20-cv-00064-JM Document 44 Filed 05/27/20 Page 4 of 13




to the point, administrative remedies must be exhausted before an inmate files a § 1983 action.

Johnson v. Jones, 340 F.3d 624, 627-628 (8th Cir. 2003). “If exhaustion was not completed at the

time of filing, dismissal is mandatory.” Id. at 627.

       Technical compliance with all administrative requirements for exhaustion is mandatory under

the PLRA. Woodford v. Ngo, 126 S. Ct. 2378, 165 L. Ed. 2d 368; 2006 U.S. Lexis 4891 (2006).

“Because exhaustion requirements are designed to deal with parties who do not want to exhaust,

administrative law creates an incentive for these parties to do what they would otherwise prefer not

to do, namely, to give the agency a fair and full opportunity to adjudicate their claims. . . . Proper

exhaustion demands compliance with an agency’s deadlines and other critical procedural rules

because no adjudicative system can function effectively without imposing some orderly structure on

the course of its proceedings.” Woodford at 2385-2386 (emphasis added).

       The law on exhaustion is strict. In Ross v. Blake, 136 S. Ct. 1850 (2016) the Supreme Court

made it clear that, aside from very narrow exceptions, there are “no limits on an inmate’s obligation

to exhaust,” meaning a court may not excuse failure to exhaust by using judicial discretion to create

exceptions. Id. at 1856-57. The grievance procedure is controlling. “The level of detail necessary

in a grievance to comply with the grievance procedures will vary from system to system and claim

to claim, but it is the prison’s requirements . . . that define the boundaries of proper

exhaustion.” Jones v. Bock, 549 U.S. 199, 218 (2007).

       “The Court is not free to create, on equitable grounds, an exception that Congress did not

place in section 1997e.” Bailey v. Hobbs, 5:11CV00031, 2012 U.S. Dist. LEXIS 103316 (E.D. Ark.

July 25, 2012) citing Chelette v. Harris, 229 F.3d 684, 688 (8th Cir. 2000); Baldwin Cnty. Welcome

Ctr. v. Brown, 466 U.S. 147, 152, 104 S. Ct. 1723, 1726, 80 L. Ed. 2d 196 (1984) (“Procedural

requirements established by Congress for gaining access to the federal courts are not to be
          Case 4:20-cv-00064-JM Document 44 Filed 05/27/20 Page 5 of 13




disregarded by courts out of a vague sympathy for particular litigants.”). Plaintiff’s subjective beliefs

are insufficient to circumvent the PLRA’s exhaustion requirement. See Lyon v. Vande Krol, 305

F.3d 806 (8th Cir. 2002) citing Chelette v. Harris, 229 F.3d 684, 688 (8th Cir. 2000), cert. denied,

531 U.S. 1156, 148 L. Ed. 2d 977, 121 S. Ct. 1106 (2001) (inmate's subjective belief that there was

no point in pursuing a grievance does not permit him to proceed without first exhausting his

administrative remedies).

        The Eighth Circuit has recognized that the Arkansas Department of Correction procedure

explicitly informs inmates that they must “name all parties during the grievance process,” otherwise

they “may have their lawsuit or claim dismissed by the court ... for failure to exhaust against all

parties.” Burns v. Eaton, 752 F.3d 1136, 1141 (8th Cir. 2014) (emphasis added). In Burns, the

inmate filed a grievance against Officer Burns regarding his specific conduct during a pepper spray

event, but did not name another officer, White, who he alleged did not allow him to wash off the

pepper spray. Burns filed a grievance regarding the incident in which he expressly named Defendant

Eaton and the issue of being pepper sprayed.

        The Court recognized that the ADC decided only the merits of the grievance against the

named officer, Burns, but was not asked to evaluate the conduct of the unnamed officer, White. The

Eighth Circuit held that, because plaintiff did not name the defendant in an underlying grievance,

plaintiff was not permitted to assert a § 1983 claim against that defendant in federal court because

those claims were not administratively exhausted. Burns at 1141-1142.

        The Burns Court held:

                In this case, Burns did not name White or complain that he was not allowed
                to wash off the pepper spray. In the grievance process, ADC obtained an
                incident report from White regarding the complaint against Eaton, and
                ADC decided only the merits of that grievance. ADC was not asked to
                evaluate the conduct of White or the distinct § 1983 claims first asserted by
           Case 4:20-cv-00064-JM Document 44 Filed 05/27/20 Page 6 of 13




               Burns in his amended complaint. Although Eaton and White were both
               involved in the incident, they had different responsibilities and took
               different actions. Thus, this was not a case where “prison officials decline[d]
               to enforce their own procedural requirements and opt[ed] to consider
               otherwise-defaulted claims on the merits.” Reed-Bey v. Pramstaller, 603 F.3d
               322, 325 (6th Cir. 2010). Rather, the amended complaint against White
               asserted “a new grievance...completely unexhausted.” King v. Iowa Dept. Of
               Corr., 598 F.3d 1051, 1053 (8th Cir.), cert denied, 131 S. Ct. 499 (2010).
               The district court properly dismissed the claims against Cpl. White for failure
               to exhaust.

Id. (emphasis added).

       In Champion v. Akins, 498 Fed. Appx. 670 (8th Cir. 2013) (per curiam) (unpublished

opinion) the Eighth Circuit held that the grievance has to explain the substance of the individual’s

involvement in the grieved incident, as outlined in the ADC’s grievance procedure. See also Doc.

50, p. 3, § E(2). In Champion, although three people were identified in the grievance at issue (two

wardens and an officer), the plaintiff only grieved about how the officer was involved in the incident.

The Court differentiated being the subject of the grievance and being addressed in the grievance as

follows:

               Champion did not exhaust his administrative remedies as to defendants
               Warden Burl and Warden Ball. While he addressed them as readers in his
               grievances about Akins, he did not state in any exhausted grievance how
               Burl and Ball were involved in the grieved incidents, as required by the
               Arkansas Department of Correction grievance policy. See 42 U.S.C. §
               1997e(a) (prisoner must exhaust administrative remedies before bringing suit
               under federal law); Jones v. Bock, 549 U.S. 199, 218 (2007) (“The level of
               detail necessary in a grievance to comply with the grievance procedures will
               vary from system to system and claim to claim, but it is the prison’s
               requirements . . . that define the boundaries of proper exhaustion.”).

Id. (Emphasis added).

       Similarly, in Townsend v. Murphy, 898 F.3d 780, 784 (8th Cir. 2018) the 8th Circuit found

that, because the ADC prisoner-plaintiff failed to mention two defendants in his informal complaint

(the initial step before the formal grievance), the plaintiff limited the ability of the ADC to
          Case 4:20-cv-00064-JM Document 44 Filed 05/27/20 Page 7 of 13




investigate the claim pursuant to the grievance process. The Court held that, despite the procedure

and actual form instructing the inmate to identify personnel involved, he “made no mention [in his

informal complaint] of [the two defendants], nor of the specific factual allegations that would later

appear in his federal complaint...”; thus, he did not exhaust his administrative remedies against them.

       Thus, the law is clear that not only does the grievance have to name everyone, it has to

actually explain the substance of the individual’s involvement, as outlined in the ADC’s grievance

procedure. The failure to follow the procedure must result in dismissal of unexhausted claims.

               2. THE FACTS

       Plaintiff, while incarcerated, filed his 42 U.S.C. § 1983 Complaint on January 15, 2020,

alleging a violation of his constitutional rights. Statement of Facts No. (SOF) 1. Plaintiff claimed

that, beginning May 21, 2019, defendants denied him specialty referrals, pain medication, a shower

chair, a wheelchair, and medical authorizations script renewal for a double mattress, lower tier/lower

bunk, a back brace, a knee brace, and orthopedic shoes/insoles. SOF 2.

       The ADC has a grievance procedure in place and available to inmates incarcerated within the

ADC. SOF 14. Per procedure, at the unit level, an inmate first files an Informal Resolution to

resolve a problem. The inmate must complete and submit a Unit Level Grievance Form Step One:

Informal Resolution within 15 days after the occurrence of the incident to include the date that the

Unit Level Grievance Form is being completed. SOF 15.

       The procedure advises inmates that they must specifically name each individual involved in

order that a proper investigation and response may be completed. The procedure requires an inmate

to be specific as to the substance of the issue and include the date, place and personnel involved.

SOF 16.

       Procedure requires that the informal resolution/grievance be limited to one problem/ issue.
          Case 4:20-cv-00064-JM Document 44 Filed 05/27/20 Page 8 of 13




If multiple issues are raised, only one issue, the main issue, will be investigated. Additional issues

are not considered exhausted at the end of the process. SOF 17. Additionally, procedure restricts

excessive use of the process, which may include rejection of duplicates of a grievance previously

submitted with regard to the same staff, dates, and subject matter. SOF 18.

        A problem solver investigates the informal resolution complaint (Step One) and provides a

written response at the bottom of the form. If the inmate is not satisfied with the resolution, or if he

receives no resolution, he may then complete Step Two of the grievance procedure and submit the

form as a formal grievance. SOF 19.

        If an inmate submits a grievance of a medical nature, that grievance is forwarded to the

appropriate medical personnel for response. SOF 20. If the inmate is not satisfied with the medical

response, or if he fails to receive a response, he may appeal to Deputy Director Griffin. The inmate

must state a reason for the appeal, and must date, sign, and write the inmate’s ADC number on the

attachment being appealed. SOF 21. The grievance procedure prohibits inmates listing additional

issues, requests, and/or names on appeal which were not part of the original grievance as they will

not be addressed. SOF 22.

        Assuming the appeal follows procedure, upon receiving an appeal, the Deputy Director

reviews the grievance along with any records necessary to respond. A response is then provided to

the inmate. At that point, once the Deputy Director has issued a response on the merits, the grievance

process is deemed exhausted. SOF 23.

        Plaintiff exhausted eight (8) medical grievances after May 21, 2020, which received an

appeal response on the merits before he filed his complaint: VSM19-01579, VSM19-01605,

VSM19-01677, VSM19-01769, VSM19-01925, VSM19-02051, VSM19-02052, and VSM19-02377.

SOF 24.
          Case 4:20-cv-00064-JM Document 44 Filed 05/27/20 Page 9 of 13




       Plaintiff alleged that he fell in his cell on May 21, 2019, and after a few sick call requests and

another fall, he was seen by the director of nurses and Ms. Jones. Plaintiff claims they called Ms.

Bland on the phone but she would not see him. He claims that was the 3rd time she refused to see

him and cited grievance VSM19-01677. SOF 3. In VSM19-01677, however, plaintiff grieved that

he fell on June 18, 2019, and was being seen by Nurse Austin when she noticed his leg and knee

were swollen and called Ms. Bland. Nurse Austin then documented her conversation with Ms. Bland.

The events of June 18, 2019, were exhausted. SOF 27.

       Plaintiff alleged that Ms. Bland refused to examine plaintiff on June 10, 2019, and that she

refused to order pain medication or hemorrhoidal ointment and cited VSM19-01579 in support of

his allegation. SOF 4. In VSM19-01579, plaintiff grieved that APN Bland failed to treat him on June

10, 2019, relating to back pain to the point he cannot walk without falling, the need for pain

medicine, needing hemorrhoid cream, and wanting to see an orthopedist about his back. The June

10, 2019, encounter with Ms. Bland was exhausted. SOF 25.

       Nothing between May 21 and June 9, 2019, was exhausted.

       Plaintiff alleged that both defendants refused to honor his request for an x-ray on his knees

and his left hip. SOF 9. He alleged that Ms. Bland informed Dr. Smith (at Dr. Smith’s arrival at the

unit) that plaintiff was faking his injury; therefore, Dr. Smith never examined plaintiff before

refusing him a wheelchair, a shower chair, and the right to see a specialist to “fix the hole” in his

spinal cord. SOF 10. These issues appear to have been addressed in VSM19-01769 as to plaintiff’s

encounters with Dr. Smith on June 21 and June 28, 2019. This issues relating to a wheelchair,

shower chair, and faking an injury were not exhausted as to Ms. Bland.

       Plaintiff alleged he was promised a shower chair evaluation and never received it. He cited

grievance VSM19-01605 in support. SOF 5. VSM19-01605 was considered to be a duplicate of
         Case 4:20-cv-00064-JM Document 44 Filed 05/27/20 Page 10 of 13




VSM 19-01579. SOF 26. The shower chair issue was not exhausted.

       Plaintiff’s cited to grievances VSM19-01677 and VSM19-01769 as supporting his allegation

that he was unable to stand up at diabetic call on June 18, 2019, and was denied medical treatment

by Ms. Bland, and that he complained he could not walk. SOF 6. In VSM19-01769, plaintiff grieved

that Ms. Bland denied him medical attention on June 10 and June 18, 2019. The Deputy Director

considered the main issue, which was stated against Ms. Bland, and determined that plaintiff was

past the allotted time to grieve about June 10, and he found that June 18 had already been addressed

in VSM 19-01677, referenced above. SOF 28.

       Plaintiff cited grievance VSM19-01925 to support his allegation that Ms. Bland changed his

insulin dose, raised it, and was trying to put him into a diabetic coma. SOF 7. In VSM19-01925,

plaintiff grieved that he needed a wheelchair and that he falls without one. The investigation of the

grievance and plaintiffs encounters with Dr. Smith on July 19, 2019, and July 25, 2019, or reviewed.

SOF 29. The insulin claim was not exhausted.

       Plaintiff alleged that he needed a wheelchair and a shower chair but was denied both. SOF

8. Plaintiff did not exhaust a grievance complaining about not having a shower chair through the

Deputy Director, as it was only mentioned in a grievance with multiple issues. See VSM19-02377

discussed supra.

       Plaintiff alleged that both defendants refused him medical treatment by an off-site provider,

and that Dr. Smith gave him a walker when plaintiff could not even stand up. Plaintiff cited to

VSM19-02051 and VSM19-02052 in support of his allegations. SOF 12.

       In VSM19-02051, plaintiff grieved that he needed a wheelchair. Plaintiff’s evaluation by

Dr. Smith on July 19, 2019, was investigated. SOF 30. Further, in VSM19-02052 plaintiff grieved

(1) that the walker Dr. Smith prescribed was insufficient because he continued to fall and (2) that
         Case 4:20-cv-00064-JM Document 44 Filed 05/27/20 Page 11 of 13




Dr. Smith and a Ms. Bland want to take away his gabapentin. The main, first issue regarding Dr.

Smith’s treatment of plaintiff was evaluated and the encounters with Dr. Smith on June 28, July

19, and July 25, 2019, were reviewed. SOF 31. The claim that Ms. Bland wanted to take away his

gabapentin was not exhausted.

       Plaintiff alleged that Dr. Smith told plaintiff that an x-ray showed nothing was wrong with

him, when it actually showed a spinal fracture. SOF 11. Plaintiff claimed defendants denied him

medical treatment and medical equipment for his medical needs and cited grievance VSM19-02377

in support of his allegation. SOF 13.

       In VSM19-02377, initiated September 9, 2019, plaintiff grieved multiple issues, including

a claim that Dr. Smith denied him an x-ray for his knees, denied him a wheelchair, and denied him

a shower chair. The Deputy Director follow procedure and evaluated the grievance only as to the 15

days prior to his submission of the informal resolution relating to plaintiff’s encounter with Dr.

Smith on August 28, 2019, regarding urinary complaints. The additional issues concerning an x-ray,

a wheelchair, a shower chair, or plaintiff’s ability to walk were not issues during that visit and were

not investigated. Thus, this grievance is irrelevant to plaintiff’s complaint. SOF 32.

       As to Ms. Bland, the events of June 18, 2019, were exhausted, as was plaintiff’s June 10,

2019, encounter with Ms. Bland. The issues relating to a wheelchair, a shower chair, taking

gabapentin, increasing plaintiff’s insulin to put him in a coma, and telling Dr. Smith that plaintiff

was faking an injury were not exhausted as to Ms. Bland.

       As to Dr. Smith, plaintiff’s encounters with him on June 21, June 28, July 19, and July 25,

2019, were exhausted. No other claim against Dr. Smith was exhausted.

       The shower chair claim was not exhausted as to any defendant.

       Plaintiff failed to properly exhaust his available administrative remedies pursuant to the
         Case 4:20-cv-00064-JM Document 44 Filed 05/27/20 Page 12 of 13




Prison Litigation Reform Act (PLRA) prior to bringing this action as to his all of his allegations

against defendants. Plaintiff’s failure to follow procedure to exhaust any conduct of Ms. Bland

beyond June 10 and 18, 2019, prevented Mr. Griffin (the ADC) from investigating plaintiff’s

complaint allegations fully. Likewise, plaintiff’s failure to properly follow procedure to exhaust the

conduct of Dr. Smith beyond the encounters on June 21, 28, July 19, and 25, 2019, prevented

investigation as well. Thus, pursuant to Ross v. Blake, Burns v. Eaton, Champion v. Akins, and

Townsend v. Murphy, supra, plaintiff’s failure to follow procedure must result in partial dismissal

of plaintiff’s complaint.

                                        V. CONCLUSION

       Because plaintiff failed to exhaust each of his claims as to all time frames, all unexhausted

claims/time frames must be dismissed as a matter of law. Therefore, defendants request that their

motion for partial summary judgment be granted; that the claim against Ms. Bland be limited to June

10 and June 18, 2019; that the claim against Dr. Smith be limited to June 21, June 28, July 19, and

July 25, 2019; and that the shower chair claim and the insulin claim be dismissed.

                                               Respectfully submitted,



                                               Michelle Banks Odum, #94135
                                               HUMPHRIES, ODUM & EUBANKS
                                               Attorneys for Medical Defendants
                                               1901 Broadway St.
                                               Little Rock, AR 72206
                                               Telephone: 501.420.1776
                                               Email: michelle@humphrieslaw.net
         Case 4:20-cv-00064-JM Document 44 Filed 05/27/20 Page 13 of 13




                                 CERTIFICATE OF SERVICE

        I, Michelle Banks Odum, hereby certify that on May 27, 2020, I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, which shall send notification to anyone
registered in this case to receive such filings. I further certify that on May 28, 2020, I mailed the
foregoing document and a copy of the Notice of Electronic Filing (NEF) by U.S. Mail to the
following non-CM/ECF participant:

Willie J. Starr, ADC # 109194
VARNER SUPERMAX
Post Office Box 400
Grady, AR 71644-0400

                                              Michelle Banks Odum
